Citation Nr: 1721316	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service in the Navy from May 1987 to May 1989 and additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board previously remanded this matter for additional development in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board previously remanded this case in February 2016 to attempt to obtain service treatment records for the Veteran's period of reserve service.

The service treatment records from the Veteran's period of active duty from May 1987 to May 1989 are of record.  Treatment records from his reserve period have not been secured, despite several attempts to obtain those records.  The RO has attempted to obtain the Veteran's service treatment records from the Reserve Management Center (RMC), the U.S. Naval Reserve Center in Lexington, Kentucky and the NPRC.  The U.S. Naval Reserve Center advised the RO in May 2016 that all available records were transferred to the National Archives in St. Louis.  In August 2016, the NPRC provided all available personnel records to the RO.  The personnel records received from the NPRC did not include records from the Veteran's reserve service.  The RO received a negative response from the RMC in January 2017.   

An August 1993 notation indicates that records were assigned to the Naval Personnel Records Center in New Orleans.   The records should be requested from the Naval Personnel Records Center.  

The Veteran had a VA examination for hearing loss and tinnitus in December 2012.  The examiner diagnosed hearing loss and tinnitus.  The examiner opined that hearing loss is not related to service, as the Veteran had hearing loss within normal limits upon entrance and at separation.  The examiner noted that the Veteran did not have a significant shift in thresholds when he was in service.  The examiner failed to address hearing conservation audiograms in service, including a September 1988 audiogram which noted a "significant threshold shift."  The December 2012 examination is inadequate, as it was not based on the Veteran's full medical history.  A new examination should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's reserve service treatment records from the Naval Personnel Records Center in New Orleans, Louisiana.  All requests for records should be documented in the claims file.

2.  The RO should schedule the Veteran for another VA audiological examination, with a different audiologist, to determine the nature, extent, and etiology of any currently manifested hearing loss. The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  The examiner is asked to address the following:

(a) Interview the Veteran and record a detailed history of the Veteran's hearing loss and tinnitus symptoms.

(b) Provide an opinion as to whether his current hearing loss and tinnitus are at least as likely as not related to acoustic trauma in service.

(c)  The examiner should address the threshold shifts noted on the hearing conservation audiograms during service in September 1988 and May 1989.

The examiner should provide a complete rationale for the opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided.

3.  Following completion of the requested actions, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




